 46DECISIONSOF NATIONALLABOR RELATIONS BOARDSite-Con Industries,Inc.andLocal No. 106,Interna-tionalUnion of Operating Engineers,AFL-CIOandLocalNo. 545-D, International Union ofOperatingEngineers,AFL-CIO.Cases3-CA-4433 and 3-CA-4445November 7, 1972DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn January 21, 1972, Administrative Law Judge IJames M. Fitzpatrick issued the attached Decision inthisproceeding.Thereafter,Charging Parties andGeneral Counsel filed exceptions and supportingbriefs, and Respondent filed a brief in answer to theexceptions and cross-exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Site-Con Indus-tries, Inc., its officers, agents, successors, and assigns,shall take the action set forth in said recommendedOrder.1The title of "Trial Examiner"was changed to "Administrative LawJudge" effective August19, 1972TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES M. FITZPATRICK, Trial Examiner: These consoli-dated cases, tried before me on August 24 through 27,1971, at Albany, New York, are proceedings under Section10(b) of the National Labor Relations Act, as amended(theAct), arising out of charges filed April 16 andamended June 16, 1971, in Case 3-CA-4433 by Local No.106,InternationalUnionofOperatingEngineers,AFL-CIO (herein called Local 106), and April 23, 1971, inCase 3-CA--445 by Local 545-D, International Union ofOperatingEngineers,AFL-CIO (herein called Local545-D). The matters were consolidated and a complaintbased on the charges issued on June 30, 1971, against Site-Con Industries, Inc. (herein called Site-Con or Respon-dent), alleging violations by it of Section 8(a)(3), (5), and(1) of the Act. Respondent filed an answer admitting someallegations of the complaint, denying others, and denyingthat it had engaged in unfair labor practices.The 8(a)(3) issues are: (a)Whether four operatingengineers(Stephen Kaufman, William F. Shelley, RobertA. Slade, and Eugene Perry), all members of Local 106,who admittedly were separated on March 31, 1971, wereterminated for cause or because they were members ofLocal 106; and (b) whether two surveyors (Edward Kozioland Stephen Spring), laid off April 1, 1971, were notthereafter recalled because they were members of Local545-D. I conclude hereinafter that Respondent violatedSection 8(a)(3) as to the four operatingengineers,but notas to the two surveyors.The general8(a)(5) issuesare whether Respondent, byvirtue of membership in two multiemployer bargaininggroups which recognized and bargained with the respectiveUnions,was obligated to continue to recognize andbargainwith each of the Charging Unions. Thresholdquestions are whether Respondent ever belonged to eithermultiemployer group. Assuming its membership in eithergroup, further questions are whether Respondent effective-lywithdrew from either. Additional refusal-to-bargainissuesarewhetherRespondent unlawfully bargaineddirectlywith an individual surveyor and unilaterallychanged his wages and other conditions of employment,and assigned surveyor work to nonsurveyor employees. Iconclude hereinafter that Respondent was obligated to, butthereafter got out of, multiemployer bargaining, and thatas an individual employer it violated its bargaining duty toLocal 545-D by making unilateral changes.Upon the entire record, my observation of the witnesses,and consideration of the briefs filed by the parties, I makethe following:FINDINGSAND CONCLUSIONS1.THE EMPLOYERINVOLVEDSite-Con, a New York corporation with its principaloffice and place of business at Greenwich, Connecticut, isengaged as a general contractor in public utility construc-tion at various jobsites, including jobsites in upstate NewYork. It annually purchases goods and materials valued inexcess of $50,000 which are transported to these New YorkJobsites directly from outside the State of New York. It isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.At the time of the events detailed here, it was activelyengaged in construction of a sewer at Amsterdam, NewYork, in which project it at first employed surveyorsbelonging to Local 545-D and equipment operatorsbelonging to Local 106. It had earlier performed a similarjob at Gloverville-Johnstown, New York, on which it alsoemployed members of Local 106. It subsequently begantwo projects near Utica, New York, where it employedequipment operators, some of whom belonged to a sisterLocal of Local 106. It has also employed other construc-tion crafts, including laborers, truckdrivers, and at times,carpenters.200 NLRB No. 9 SITE-CON INDUSTRIES,INC.47II.THE LABOR ORGANIZATIONS INVOLVEDLocal 106 and Local 545-Dare both labor organizationswithin the meaning of Section 2(5) of the Actwhich admitto membership employees in construction work in the Stateof New York,including employees of Site-Con. At timesmaterial herein eachUnion hasrepresented employees ofSite-Con referredto it by such Union.Local 106 (locatedinAlbany)represents equipmentoperators.Itbargainsjointlywithsister locals of theInternationalUnionof Operating Engineers representingequipment operators in upstateNew York,including Local410 at Binghamton,Local545 at Syracuse,Utica, andMassena,and Local832 at Rochester and Elmira. Theterritorial jurisdiction of Local 106roughlyincludes thatpart of upstateNew Yorkon both sides of the HudsonRiver north of Poughkeepsie and east of Little Falls (apoint about 20 miles eastof Utica).Local 545-D represents surveyors. It is also a sister localin the same International as Local 106,but is not to beconfusedwith Local 545 whichbargains jointly with Local106 and like it represents equipment operators. Theterritorial jurisdictionof Local 545-D is larger than Local106, includingall of the territorywithin the jurisdiction ofLocal 106 plus the balance of upstate and western NewYork.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The Alleged Refusal ToBargain in GroupBargaining1.Theory of thecomplaintThe theoryof the complaint is that Site-Con, byvirtue ofmembership in multiemployer bargaining groups fromwhich it failed to maketimely oreffective withdrawal, isobligatedto honorthe terms of agreements negotiated bythose groupswith the ChargingUnions, and that Site-Conin bad faith has refusedto do so.2.Associated General Contractors,New York-State ChapterAssociated General Contractors of America, New YorkState Chapter,Inc. (hereincalled AGC),is an incorporatedtrade association made up of contractors in the construc-tion industry in New YorkState and including contractorsperformingheavy andhighway construction.Itprovidesmembers with various services including labor relationsservicesand,as described hereinafter, provides somemembers with facilities for group bargaining with variousunions. Thus, since at least 1950, group bargaining throughAGC hasbeen had with unions(including Local 106)representing equipment operators.Local 545-D represent-ing surveyors has had similar group bargaining for theperiod coveredby twopreceding contracts.The precisenature of these bargaining groups is discussed later herein.As a resultof such group bargainingLocal 545-D onMay 15,1967, entered into a collective-bargaining agree-ment with members ofthe LaborRelations Division ofAGC whichremained in effect until December31, 1970.The LaborRelationsDivisionwas composed of thoseAGC members participating in such multiemployer bar-gaining.Similarly, Local 106,together with its sister Locals 410,545, and 832,on October 1, 1967, entered into a collective-bargaining agreement with the Labor Relations Division ofAGC acting for and on behalf of its then members andfuturemembers.This contract expired March 31, 1971.3.Respondent'sparticipation in AGC and itsrelations with the Charging Unionsa.Site-Con adopts Local 106 contractAt the time the above-described 1967 labor agreementswere negotiated Site-Con was not a member of AGC. Itapplied for such membership in early September 1969 andwas accepted for membership October 9, 1969. In themeantime,however,on September 17, 1969,prior to itsadmission,itadopted the terms of the AGC contract withLocal 106 by signing the inside back cover of a copythereby agreeing to adhere to and to be bound by all of itsterms.b.Designation of A GCThe following March 17, 1970, Site-Con, in writing,authorizedAGC to be itsbargaining agent.It therebydesignated and appointed"Associated General Contrac-tors,New York State, Inc.," its sole and exclusiverepresentative in the negotiation of collective-bargainingagreements and bound itself by the acts of theAGC "laborcommittee and/or their appointed representative" inregard to all matters relating to such collective-bargainingagreements for so long as Site-Con remained a member oftheAssociation and a collective-bargaining agreementnegotiated by such representative remained in existence. Italso agreed to be bound by all lawful actstaken by AGC.This clearlyindicated Respondent's intent to be bound bygroup rather than individual bargaining.The following June 22,1970,AGC'slabor counseltransmittedto Local 545-D a list of AGCmembers whohad designated it as bargaining agent. Site-Con wasincluded in this list although it had not yet adopted theLocal 545-D contract.c.Site-Con adopts Local 545-D contractIn late October 1970 Local 545-D notifiedthe LaborRelations Divisionof AGC thatthe agreement betweenAGC and Local 545-D wouldexpire on December 31,1970, and requested a meeting with respect thereto. A weeklater, at the end of October,Site-Con's vice president, BillieHarding,on its behalf signed the inside back cover of acopy of the AGCagreement with Local545-D, therebyaccepting the provisions of that contract.d.The bargaining groupsThere is much dispute between the parties over whetherSite-Con ever belonged to the Labor Relations Division ofAGC. Respondent Vice President Billie Harding testifiedthat,when he signed the Local 545-D contract on October30, he did not intend thereby to join the Labor Relations 48DECISIONSOF NATIONALLABOR RELATIONS BOARDDivision. On the other hand, Administrative Vice PresidentFrederickCollins testified that, during the time thecontracts with Local 545-D and Local 106 were in effect,Respondentwas a member of the LaborRelationsDivision. I so find, although in my view the point is notmaterial.(1)The surveyor groupThe more essential questions are whether there was anidentifiable group of employers engaged in multiemployerbargaining with Local 545-D (Site-Con contends there wasnot), and if so, whether Site-Con ever joined it (Site-Concontends it never did).With regard to the first point I findtherewas an identifiable group bargaining with Local545-D. Although this record does not show clearly whothey were,it isbeyond question that at the time the 1967agreement was negotiated AGC was acting on behalf ofsome contractors who as a result of the negotiationsbecame bound as a group to that agreement and remainedbound at least until its expiration date. No one contendsthat such a core of contractors did not exist during the lifeof that agreement.Whether membership in that group wassynonymous with membership in the Labor RelationsDivisionofAGC or notseems to me to be of noimportance even though the agreement by its termspurported to be between the Union and members of theLabor Relations Division.In the contract that term wasmerely a label referring to those employers obligated underthe contract.The record here does not establish thatmembership in the Labor Relations Division was the samefor all union contracts or for all purposes. The principalsignificance of that division seems to have related to theinternal structure and management of AGC.There being an identifiable group bargaining with Local545-D, whatever it might accurately be labeled, the nextquestion is whether Site-Con ever joined the group. I findthat it did by designating AGC as its bargaining represent-ative and thereafter binding itself to the then extant groupcontractwithLocal 545-D.Membership in the thenexistingmultiemployer bargaining group was the naturaland foreseeable consequence of these two acts.(2)The operators groupSimilarly, I find that a sufficiently identifiable group ofcontractors through the agency of AGC engaged inmultiernployer bargaining with Local 106, the product ofwhichwas the 1967 collective-bargaining agreementbetween Local 106 and that group. In September 1969,after Site-Con had applied for AGC membership but hadnot yet been formally invested, it adopted that contract,Company President Pitassi on that occasion telling thebusiness representative of Local 106 that Site-Con was amember of the Labor Relations Division. When Site-Conthereafter inMarch 1970 designated AGC to be itsbargaining representative for this very kind of negotiation,itclearly joined ranks with the other members of thatbargaining group.4.Efforts to escape multiemployer bargainingAs a member of both multiemployer bargaining groups,Site-Con continued to be bound by the agents acting onbehalf of each group so long as it remained a member. Itargues that,even if it became a member of either group, itnevertheless effectively removed itself from both.a.The surveyor groupThe group of employers which bargained with Local545-D was variously referred to as the "Plossl group," the"Kohnke group," or the "Surveyor group." All employersin the group were,or during the most recent negotiationscommencing in late 1970 became, members of the LaborRelations Divisionof AGC.In those 1970 negotiations thegroup was represented by a committeeof five AGCmembers selected at a meetingof the AGC laborcommittee.The negotiating committee members wereRoger Plossl, B. Wetmore, J. Kohnke,H. Maggione, andH. DeCarr.Plossl and Kohnke were also members of theAGC boardof directors;Kohnke was a member of theAGC labor committee, and he and Wetmore weremembersof the AGCspecifications committee.By letter of November 16, 1970, Allan Fluke, director oflabor relationsfor AGC,confirmed to Jess Webb actingfor Local 545-D that on November 11 Webb and Plosslhad "agreed that the multiemployer group of heavy andhighway contractors who bargain with Local 545-D, andwho are also members of the Associated General Contrac-tors,willmeetwith your negotiating committee onNovember 24, 1970." The employers'committeewasfurther described as, "the negotiation committee represent-ing those AGC members who are part of the multi-employer group who have bargained with Local 545-D inthe past and who have not withdrawn from such bargain-ing arrangement."It apparently was not clear at that pointjust what employers belonged to the group for the purposesof negotiating future contracts because Fluke went on tosay that,"the negotiations committee representing thoseheavy and highway contractors who will bargain withLocal 545-D during the oncoming negotiations willprovide you with a list of those contractors they representat the commencement of their negotiations."As agreedthe negotiating committeefor the surveyorgroup and representativesofLocal 545-D met onNovember 24. This was a preliminary meeting, actualnegotiations not commencing until December 3. But theexact makeup of the employer group remained unsettledfor a month or two after negotiations began. At theNovember 24 meeting Local 545-D listed contractors whohad contracts with the Union.Respondent was notincluded. The next day Fluke, on AGC letterhead, wrote toeach of the contract members so listed to inquire if theywere interested in having the employer negotiating com-mitteerepresent them.Thosewho indicated in theaffirmativewere sent forms by which the interestedcontractorsdesignated the negotiation committee torepresent them.AGC staffmembers, including Fluke, alsocircularized allAGC members they thought might beinterested in being represented,including names suggestedby Local 545-D representatives and including somecontractors not membersof AGC. Thusover a period of amonth or so while early negotiations were in progress thenegotiators,with the joint intelligence of the Union and SITE-CON INDUSTRIES, INC.49AGC and the services of the AGC labor relations staff,endeavored to develop a definitive list of contractorsincluded in the bargaining group. At no time did the Unionor anyone on the employers' side suggest that Site-Con wasor should be a member of the group. It was not even askedifitwished representation. Sometime after the secondmeeting on December 3 the AGC staff sent new designa-tion forms to each contractor who had indicated a desire tobe represented. According to Fluke all members of the so-called "surveyor group" signed this new designation ofauthority. Site-Con did not sign it nor was it asked to doso.On December 10, Plossl, on AGC letterhead, wrote to allof the contractors who had previously been contacted bythe AGC staff. He stated in part, "For your information,although the agreement we are negotiating with Local545-D is not in itself an AGC Agreement, the AGC isproviding counsel and service to our committee in itsnegotiations." To those contractors from whom the AGCstaff had received no response he wrote further, "To datewe have received no response to our inquiry. Therefore weare making one last attempt to contact you and to give youthe opportunity to be represented by our committee." Tothose who had advised the staff they did not wish to berepresented he wrote, "AGC headquarters informs us thatyou indicated to them you do not want to be representedby our committee in the 545-D negotiations. However,before notifying the Union of that fact we wish to give youone more opportunity to be represented by our commit-tee."To both of these categories of contractors he alsowrote, "We have been put on notice by Local 545-D thatwe must inform them which of the contractors on the listthey provided are contractors we represent at the negotia-tion session on December 16, 1970. They have alsoindicated that those firms on their list which are notrepresented by our committee will be contacted by themindividually for the purpose of negotiating a separatecollective-bargaining agreement for Technical Engineers(Surveyors)." Site-Con was not among those to whomPlossl wrote.In the meantime by letter of December 7 Site-Con,following AGC instructions for withdrawal, notified Flukeas director of labor relations for AGC of its intent to be an"open shop" contractor operation "effective as of thetermination of the existing labor agreements between themembers constituting the New York State Chapter'smultiemployer group and any union with whom suchmultiemployer bargaining group bargains with on behalf ofsuchmembers." The letter, signed by Site-Con's vicepresident, Collins, further stated:I also hereby notify you of my company's withdrawalfrom the multi-employer bargaining group comprisedof certain members of the New York State Chapter oftheAssociatedGeneral Contractors and declare mycompany's intent not to sign or be bound by anyDesignation of Bargaining Agent authorization formfor any future negotiations. Also effective as of the dateof the termination of the existing labor agreementsreferred to above, my company hereby revokes anyauthority given under any Designation of BargainingAgent authorization form previously signed by my firmdesignating the New York State Chapter'smulti-em-ployer bargaining group as my bargaining agent orrepresentative.Accordingly, in labor relations mattersmy company does not want to be represented or boundby or be a member of or participant in any multi-employer bargaining group representing and bargain-ing for any group of members of the New York StateChapter of the Associated General Contractors ofAmerica.In short, at the firstmeeting onNovember 24, themakeup of the surveyor group, beyond the core who wereactually present at the meeting, was unknown and both theunion negotiating committee and the employer negotiatingcommittee joined in efforts at that meeting and thereafterto develop a firm list on those represented. Such a list wasgradually developed and eventually finalized and theemployer negotiating committee obtained new writtenauthorizations from all represented contractors. Implicit inthe attitude and conduct of the negotiators on both sideswas the assumption that the surveyor group negotiationcommittee represented only those contractors listed. TheUnion was to separately approach any contractors not onthe list with whom it wished to bargain.Since Site-Con wasnever included on any list of those contractors representedby the negotiating committee in these negotiations, it isclear neither side considered it part of the group bargainedfor.Considering that Local 545-D had an outstandingcollective-bargaining agreement with Site-Con, this courseof conduct amounted to acquiescence in a separatebargaining relationship between the Union and Site-Con.On December 7 Site-Con, by communicating with AGC,made an unequivocal effort to withdraw from all multiem-ployer bargaining connected with its membership in AGC.This effort was timely with respect to the expiration date ofthe then current Local 545-D contract due to end onDecember 31. But it came after the Union's October 23request to reopen the contract, after Plossl's November 11agreement for the surveyor group on behalf of "contractorswho bargained with Local Union 545-D and who are alsomembers of the Associated General Contractors" to meetwith the union committee, after the first preliminarymeeting of the two groups on November 24 at which themakeup of the employer group was considered but noactual bargaining occurred, and after the second meetingon December 3 which dealt further with the makeup on theemployer group and at which some bargaining (notdisclosed in this record) occurred. In these circumstancesthere is a question whether Site-Con's effort to withdrawwas timely.Retail Associates, Inc.,120 NLRB 388. I deemitunnecessary to resolve that question. It may also beargued that Site-Con never gave the necessary notificationof its withdrawal to Local 545-D. SeeWalker ElectricCompany,142 NLRB 1214, 1219-21. In effect, however,the Union was notified by the process of creating the list ofcontractors representedwhich excluded Site-Con. TheUnion thereby inferentially acquiesced in the exclusion.Robert Becker d/b/a Lenox Grill,170 NLRB 1027.Given the above facts, I conclude that even though Site-Con was initially obligated to group bargaining with Local545-D and assuming (without finding) that its efforts towithdraw were untimely and not specifically called to the 50DECISIONSOF NATIONALLABOR RELATIONS BOARDattentionof the Union,in acquiescing to its exclusion fromthegroup,Local 545-D relieved it from its groupbargaining obligations.N.L.R.B. v. Spun-Jee Corporation,385 F.2d 379 (C.A. 2, 1967),on remand171 NLRB No. 64;Metke Ford Motors, Inc.,137NLRB 950;PublicityEngravers,Inc.,161 NLRB 221.b.The operators groupBargaining with Local 106 respecting equipment opera-torswas carried on by the Labor Relations Division ofAGC on behalf of the contractors belonging to theoperators group. There was no confusion as to the makeupof that group comparable to the confusion surroundingmembership in the surveyor group.Moreover, there is no dispute that Site-Con's withdrawalletter of December 7 was applicable to the operators group.There is also no question that this communication to AGCwas timely inasmuch as the existing contract with Local106 was not due to expire until March 31, 1971, and thefirst bargaining session looking toward a new contract didnot occur until February 22. Thus Site-Con made a timelyapplication to withdraw from multiemployer bargainingwith Local 106.The parties are in disagreement as to whether timelynoticewas given to Local 106 of this withdrawal.Respondent offered in evidence a file copy of a companyletterdated December 7, 1970, addressed to Local 106,attention Lester Jones, its business agent, notifying theUnion of the withdrawal, and offered supporting testimonythat instructions had been given that the original of theletter be mailed at that time to Local 106. On the otherhand, Jones testified that neither he nor anyone else onbehalf of Local 106 received the letter and they had noothernoticeof Site-Con'swithdrawal.TheGeneralCounsel urges that this (file copy) was created at a latertime and was an afterthought. There is, however, noevidentiary basis for questioning the authenticity of thecopy, and the fact that the original was not received is notproof that it was not sent. I conclude that Site-Con tookreasonable steps to notify Local 106 of its withdrawal frommultiemployer bargaining. In connection with this findingIadhere to my ruling made at the hearing rejecting theGeneral Counsel's offer of an April 19, 1971, letter ofRespondent on letterhead similar to that on the copy of theDecember 7, 1970, letter to Local 106. The April letter onlyproves that that type letterhead was in use then. It does nottend to prove it was not in use on December 7.Accordingly, I deny the General Counsel's posthearingmotion to reverse my ruling.In addition, Local 106 had some informal intelligence ofSite-Con's intention at the end of the then current contractto adopt "open shop" status with AGC, a status which itcould not achieve while remaining a member of themultiemployer bargaining group dealing with Local 106.Thus, starting in October 1970 Francis Doyle, the Local106 job steward on Site-Con's Amsterdam job, heard byway of rumor and also by statements of Site-Con'ssupervisors that it would become "open shop." And theLocal 106 business agent, Jones, admitted that he hadsimilar information a month or two before March 2, 1971.Allof this occurred prior to the first meeting formultiemployer bargaining with Local106 on February 22.A finding thatLocal106 received timely notice of Site-Con's withdrawal is supported by evidence in the recordthat the LaborRelations Division as a matter of practiceadvised unions engaged in multiemployer bargaining priorto commencement of negotiations as to the identity of thecontractors being represented.In accordance with thispracticetheAGC directorof labor relations,Fluke, onDecember 31 transmitted to JessWebb,one of the unionnegotiators for equipment operators(includingLocal 106),a list of contracting firms represented in the multiemployerbargaining as of December28, 1970.Site-Con was notincluded onthis or anylater list of those represented. Thisevidence of who was represented was by inference alsoevidence of who was not represented and the exclusion ofSite-Con from the list of those represented was in anegative sense some further notice to Local 106of Site-Con's removal from the group.SeeRobert Becker d/b/aLenox Grill,supra.In any case,Local 106 made noobjection to the omission of Site-Con until well after thecommencement of negotiations on the basis of the listwhich didnot include it.Based on the peculiar facts of this record to whichsignificance should be given, I conclude that Respondentmade an effective and timely withdrawal from groupbargainingwith Local106. SeeInternationalBrotherhood ofElectricalWorkers, Local 68 v. N.L.R.B.,448 F.2d 1127(C.A.D.C., 1971).Respondent also argues that even if it did not effectivelyescape group bargainingwith Local106 prior to thecommencement thereof, it nevertheless was thereafterrelieved of group bargaining obligations when impassesoccurred in the bargaining. In view ofthe abovefindings Ideem it unnecessary to reach this question.5.The obligation to bargain separatelyAs an alternative theory the General Counsel contendsin both the Local 545-D case and the Local 106 case thateven if Site-Con's withdrawal from group bargaining waseffective and timely, it continued as a separate employer tobe obligated to bargain in good faith with each Union andthat it failed in this regard with respect to both. I agree thatif Site-Con escaped group bargaining it was still obligatedto bargain on an individual basis with both Unions. Thequestion is whether it has failed to do so. In support of histheory the General Counsel relies on evidence that theRespondent endeavored to make itself an "open shop"operation, a status which he and the Charging Partiesequate with being nonunion, supplemented by evidence ofRespondent's desire to operate without union contracts.Sometime in the late months of 1970 AGC altered itsmembership rules to require that any member havingcontractual relations with any union engaged in groupbargainingwithAGC belong to the Labor RelationsDivisionwhich conducted such bargaining.Membercontractors not in that category belonged to the OpenShopDivisionofAGC. On this basis a contractorbargaining separately with these unions could not remain amember of AGC and still comply with its rules. Theserequirements were publicized among member contractors SITE-CON INDUSTRIES, INC.51and also among the unions, who were asked to cooperatewithAGC in policing them. Evidence in the recordsuggests that the rules were not in all instances strictlycomplied with.On December 7, 1970, when Site-Con withdrew itsauthorization for group bargaining, it also certified toAGC that it was an "open shop" contractor. It thereafterremained a memberof AGCand continued as a memberat the time of the hearing herein. This "open shop" statuswas for many months a matter of conversation among Site-Con employees and supervisors. The General Counselurges that this "certification" amounted to a declaration toAGC of itsintention to operate nonunion.He reasonsfurther that such an intention was inconsistent with good-faith bargaining and that therefore Site-Con should be heldto have violated Section 8(a)(5) of the Act. I do not agree.Neither Union has ever asked Site-Con to bargain on anindividual basis, consequently the question of what itwould do if such a demand were made has never beenpresented. Its "open shop" status is not necessarily the lastword since it is still open to it to bargain separately withunions by leaving the AGC. Therefore, a demand from aunion to bargain separately would not necessarily be afutile act. At least until the history of this relationship moredefinitelydemonstrates such futility, it should not beinferred.Both Unions have proceeded here on the assumptionthat their rights depend on group bargaining obligations,apparently not contemplating that Respondent mightequally be obligated as a separate enterprise. Even if Site-Con, hoping for the open range of nonunion employeerelations, had no intention of bargaining separately, untilthe Unions by demand for separate bargaining have put itto the test, no refusal has occurred. It is not yet establishedthatRespondent has not bargained or will not bargainupon demand with either Union. Thus, the essentialcorpusdelectiof a refusal to bargain is missing.Other evidence in the record indicates the possibilityRespondent might bargain if asked.Both its president,Pitassi,and its vice president, Harding, declared underoath a willingness at all times to bargain.Its vice president,Collins, testified that its December 7 declaration of "openshop"status andwithdrawal from group bargaining wasfor the purpose of bargaining in the future on an individualbasis.Of course on April 14, 1971, according to Local545-D business representative,Harvey Scott (whom Icredit),Harding stated he was not going to sign any morelabor contracts and was through taking hosings fromunions. Yet in March, long after the Local 545-D groupcontract expired, Harding asked Scott to refer a surveycrew, and on April 1, after the Local 106 contract expired,Pitassi and Local 106 Business Agent Jones arranged forlayoff slips for the equipment operators who had refused towork that day. And Respondent has since met with Local545 (a sister local of Local 106) and negotiated regardingtermsof employment of equipment operators in the Uticaarea (outside the territorial jurisdiction of Local 106). Ithas also agreed to meet with Local 545-D regardingemployment of surveyors in the Utica area. In this latterregard,Harding testified that if a contract is negotiatedRespondent will sign it.In the circumstances I find that a preponderance of theevidence fails to establish that Respondent has failed tobargain on demand with either Union.B.The Alleged Discriminations1.Separation of operatorsThe complaintallegesthat on March 31 Respondentunlawfully laid off Stephen Kaufman and William Shelley(both pump and compressor operators)and Robert Sladeand Eugene Perry (both oilers). The answer, as amended atthe hearing,admits they were separated but denies suchwas unlawful.On the Amsterdam job Site-Con also employed fourequipment operators(operating two front-end loaders andtwo backhoes)plus a master mechanic in charge of theequipment. These were in addition to the four above-named alleged discriminatees.All nine of the crew weremembers of Local 106.The duties of theoilerswere to assist in starting thebackhoes at the beginning of the workday, check oil levelsand grease the machines,and at the end of the day shutthem off and lock up. The duties of the compressor andpump operators were to start those machines at thebeginning of the day, check oil levels,and at the end of theday shut them off. The above-described duties took lessthan an hour per day for each man to perform. Theyreceived pay for 8 hours.Although nothing specific in therecord so indicates,I infer from the circumstances of thejob that part of the functions of the oilers and compressorand pump operators were of a standby nature, to beavailable in the event of breakdowns. They spent asubstantial amount of time sitting in their own automobilesor trucks or working on their own vehicles.BillieHarding,Site-Con's vice president of operationsand the person in charge of the Amsterdam job, com-plained that they did not even perform the work to whichthey were assigned;that the backhoe operators started andshut down their own machines without help from theoilers; and that laborers turned on and shut off the pumps.He contended they were late in reporting to work, spenttoo much time in their own vehicles,performed personalwork on their vehicles on company time,failed to assist theequipment operators,and on occasion parked their ownvehicles so they interfered with the use of the equipment.In sum, according to him,theywere unproductivepersonnel.The situation was of long standing.Harding hadcomplained as frequently as once a week to the mastermechanic and to the Local 106 job steward.In late February or early March 1971 he asked FrancisDoyle (the steward) to arrangea meetingwith Local 106representatives to discussvariousproblems, includingthese.The meeting so arranged was attended by BillieHarding,Frank Pitassi, Site-Con'spresident,Doyle,LeRoy Boyer, the master mechanic, and Lester Jones,business agent for Local 106.Doyle voiced complaintsabout men being assigned to pumps too far away fromtheir other assignments.One of the prime complaints ofHarding was respecting an operator referred by the Unionwho did not wish to work in rock with which the job wasthen involved. Boyer credibly testified that company 52DECISIONSOF NATIONALLABOR RELATIONS BOARDcomplaints about the work of the oilers and the compressorand pump men were also brought up. Harding crediblytestified that he complained to the Union that they werenot performing and were nonproductive personnel. Jonesat first denied and then later admitted that Pitassi voicedcomplaints regarding the oilers and compressor and pumpmen. It is thus clear from a preponderance of the evidence,and I find, that Respondent had longstanding grievancesregarding the performance of the oilers and the compressorand pump men, that it frequently voiced its complaints tothe master mechanic and the job steward, and, finally, thatitbrought the matter up at a meeting with the Union'sbusiness agent prior to the expiration of the Local 106contract. I also find that these complaints constituted avalid business reason to terminate Kaufman, Shelley, andPerry. In fact on at least one prior occasion Harding hadshut down a piece of equipment and laid off the operatorand the oiler (Perry) in the hope that a later referral wouldprovide a more competent oiler. Nothing in the recordssuggest that Site-Con had any complaints regarding theequipment operators.BillieHarding testified that at the above-describedmeeting Jones responded to company complaints aboutnonproductive personnel by noting that Site-Con was noton the list of employers for whom AGC was conductinggroup bargaining but was on an open status list and thatthe employees were also aware of this and lacked a desiretowork productively because after April 1 Local 106would not allow them on the job. Master mechanic Boyerand job steward Doyle testified they did not recall suchremarks but they did not specifically deny they were made.Their testimony, therefore, is of little help on thatparticular point. On the other hand,BusinessAgent Jonesspecificallydenied saying that after April 1 operatingengineers would not be allowed to work on Site-Con's job.But his further testimony indicated it would not have beennecessary for him to say anything in that regard to themen, the inference being that they understood this withoutbeing told.Ido not credit Jones in this denial because his testimonywas lessexplicit than the otherwitnesses',his latertestimony corrected in some regards generalizations earliermade, and in general his recollection of events seemedmore imperfect than the other witnesses'. Jones did notspecifically deny stating at the meeting that Site-Con wasnot on the list for AGC group bargaining but was on anopen status list and that the employees were aware of thisand lacked a desire to produce. As I have already found,Local 106 was at that time already knowledgeableregarding the AGC group bargaining list which omittedSite-Con's name. Inasmuch as Harding's testimony thatJones made the statements which he attributed to him wascredible and, except for that portion to the effect that theUnion would not allow the employees on the job afterApril 1, was uncontradicted, I find that Jones made thestatements attributed to him by Harding. Site-Con Presi-dent Pitassi who was also present at that meeting alsotestified but he was not questioned by anyone regardingthemeeting. Considering that everyone else present didtestify, I draw no inference from the fact that he did notgive testimony on that subject. The meeting presented anopportunity to both the Company and the Union to beginor arrange for collective bargaining for a new contractseparate from the group bargaining.No one availedhimself ofthe opportunity.Following the meeting just described Harding, on theassumption that union labor might not be available, tookmeasures to assure a supply of manpower for theAmsterdam job, and other jobs which Site-Con hadobtained or had in prospect.BeginningMarch 27 headvertised in various newspapers for new employeeswithout indicating the crafts involved. Although applica-tions were received in answer to the ads, no new personnelwere in fact hired or even interviewed for the Amsterdamjob during the balance of March. Harding admitted that inplacing these ads he was at least partially motivated by hisanticipation of a work stoppage at the end of the month.a.Events of March 31On March 31,BillieHarding decided to terminate thetwo oilers and two compressor and pump operators. Histestimony admits of the possibility, not to say probability,that he contemplated the matter at an earlier date.Oiler Robert Slade, an employee of Site-Con for a yearand a half and a member of Local 106 for 5 years, wastransferred to the Amsterdam job in October 1970. OnMarch 31, prior to histermination,he was approached byBillieHarding who informed him they were going to go"open shop" and that he (Harding)wanted Slade to cometowork for him if Slade thought it feasible.But Sladedeclined saying he had made his living through Local 106for quite a while.From this it is clear that dissatisfactionwith Slade's work was not the reason he was terminated.Later that same day, a regular payday, Slade, Perry (alsoan oiler),and Kaufman and Shelley(pump and compressoroperators)were all terminated.Job Superintendent RobertHarding gave final checks for all of them to mastermechanic LeRoy Boyer for distribution to the men, statingthat Site-Con was going to go "open shop" the next dayand no longer needed oilers or pumpmen.Boyer passedthison to the men when he gave them their checks.b.Events of April 1As noted earlier the crew operating the equipment on theAmsterdam job included five operators in addition to thefourmen terminated March 31. These five were mastermechanic Boyer, two operators of front-end loaders (one ofwhom was FrancisDoyle,the union steward),and twobackhoe operators. On the morning of April 1, these fivereported for work. Those on the front-end loaders startedtheirmachines. Those on the backhoes did not becausetheir establishedwork rules, as they construed them,required an oiler on those machines.Job SuperintendentRobert Harding then instructed a foreman and a laborer tostart a pump, work which members of Local 106 considerto be within their work jurisdiction. The five operatorsrefused to work under these conditions and after somenegotiationback and forth they were finally laid off.It is not alleged that these five terminations were aviolation of Section 8(a)(3) of the Act. The GeneralCounsel does contend that they ceased work on April 1 to SITE-CON INDUSTRIES, INC.protest the four terminations on March 31,and seeks afinding thattheywere engaged in an unfair labor practicestrike.I disagree.While it is true that if the March 31 terminations had notoccurredthereprobablywould have been no workstoppageon April 1,the evidence does not show that theoperators'conducton April 1 wasin protest of the eventson March 31.All five men reported for workon April 1and in fact the front-end loaders began work.The onlyreason the backhoe operators did not begin was because nooilers were assigned to assist them.Theywere not insistingthat Sladeand Perry,the two oilers terminated the daybefore,be assigned to their machines.Theywere protestingthe absence of any oilers.Presumably if other qualifiedoilershad been assigned to their machines,they wouldhave proceeded to work.A furtherground of protest wasthe April 1 violationof the claimed work jurisdiction ofoperating engineersby directingother personnel to start apump.Both of these reasons for protest occurredon April I .The GeneralCounsel further contends that Site-Concreated these conditions as part of a plan to achievenonunion status with respect to the crew operating itsequipment,the first step beingto lay off theoilers andcompressor and pump operators March 31 with theexpectation that the equipment operators would then walkoff the job leavingno Local 106members employed. In theoverall that is what happened.His analysis is supported byuncontradicted evidence that a coupleof daysprior toMarch 31 JobSuperintendent Robert Harding(who didnot testify)stated that Respondent was going to lay off theoilers and the compressor men which would cause theother operators to walkoff the joband in this way Site-Concould go nonunion.Also, on April1after leavingthe job, Doyle, the Local106 steward,had a conversation with Site-Con PresidentPitassi in which he asked Pitassi what had happened andPitassi replied that he feltthe Company would benefit bygoing "openshop,"and that he was going to shut down thejob and reorganizetheCompany.Itdoes not appear,however, that the jobwas shut down,and if theCompanywas reorganized,such does not appear in thisrecord. And2 weeks later,on April 14,in a telephone conversation withLocal 545-D Business Agent Scott(whose version of theconversation I credit),Vice President Billie Harding statedthat Respondent was going"openshop,"was not going tosign any more labor agreements withanybody,and that itwas through taking a "hosing" from unions.c.Conclusions regarding separationof operatorsFirst,with respect to the terminations of March 31, it isclear from the fact that Harding wanted to retain Sladethat he was not laid off because of poor work.While theevidence shows that Respondent had reason to terminateKaufman,Shelley, andPerry,the statements of Respon-dent's officials bearing on motive raises a strong inference,and I find,that the protection afforded these employees bytheir unionism was the substantial,ifnot the exclusive,reason for their layoff.Accordingly,I find Respondentcommitted an unfair labor practice in violation of Section8(a)(3) and (1) of the Act in laying off all four.53Regarding the eventsof April 1,the complaint does notallege,nor does the General Counsel contend,that the so-called layoff that day violatedSection 8(a)(3), or that thefailure to have oilers and compressor and pump men onhand or the assignmentof pump workto other thanoperating engineers were unilateral changes in workingconditions amounting to a refusal to bargain under Section8(a)(5).Accordingly,Imake no findings in that regard.2.Separationof surveyorsand recall ofMcIntyrebut not of Koziol and SpringOn March 31 Site-Con also had employed on theAmsterdamproject asurveyor crew,made up of DonaldMcIntyre,crew chief,Edward Koziol,rodman, andStephen Spring,instrumentman,allmembersofLocal545-D. They wereall laid off thatday because thesurveyingwork was substantially caught up.It is notalleged that the layoffswere discriminatory. A few weekslater,in mid-April, Vice PresidentBillie Harding contactedMcIntyreand offered him a job ata higher rate of paythan he previouslyhad received and with expanded duties.The complaintalleges thatSite-Con's failure at that timeto also rehire Koziol and Spring wasdiscriminatonlymotivated and therefore violated Section 8(a)(3) and (1)and that the reemploymentofMcIntyreunder alteredworking conditions constituted a unilateral change inworking conditions in violation of Section 8(a)(5) and (1).WhenHarding rehiredMcIntyre heinformed himRespondentwould not payany union benefits.InsteadMcIntyre would receive$2.25 more perhour in pay. It washis understanding that the newjob would notnecessarilybe relatedto the job he had hadearlier as Amsterdamsurvey partychief and that he was to perform other dutiesas well as thoseof party chief. McIntyrereturned to workon the AmsterdamjobApril 19 and wasstillworking at thetime of the hearing.When he hadneed for an instrument-man or a rodmanon that job he did not employregularsurveyors but instead used employees already onthe job inother capacities,usually laborers,and not members ofLocal 545-D. He was also in chargeof all surveying forRespondent in the upstate area onjobs within 100 miles ofeach other, and his duties were expanded to include juniorengineering responsibilities such as grade control for anentire project.He was employed on a permanent basis, 12months a year. Amongother things he interviewedapplicantsfor surveying work and could effectivelyrecommendwhether theyshould be hired.He also hadauthorityto discharge.AccordingtoMcIntyre he wasinduced to come back to work in a nonunioncapacity bythe increased benefits offered.Yet at thetime of thehearing he was still a memberof Local 545-D.ConclusionsRegarding Recall of McIntyre andFailure ToRecallKoziol and SpringThe GeneralCounsel argues that Site-Con'sfailure torehire Koziol andSpring at thesame time as McIntyre wasunlawfuldiscriminationagainst them.He bases thisargument on the thesisthat the Companyhad a continuingbargaining obligation with respectto Local 545-D and thatif the Companyhad honored this obligation it would also 54DECISIONS OF NATIONALLABOR RELATIONS BOARDhave asked Local 545-D to refer survey crewmembers, andthat its failure to do so establishes that its motive was to riditself of Local 545-D surveyors. This argument does nothold water. Nothing in this record shows that if Site-Conhad asked for referrals from the Union Koziol and Springwould have been the persons referred. The history of anearlier crew headed by McIntyre suggests the contrary.While I agree that Site-Con had a continuing obligation tobargainwithLocal 545-D, at the time McIntyre wasreemployed in April there was no collective-bargainingagreement in existence limiting the employment or use ofsurvey personnel. There is no evidence that Koziol orSpring reapplied for employment or that the Union offeredtheir services. In fact the Company never employed anyreplacement crewmembers as such. Instead it cut acrossjurisdictionallinesby using the services of existingemployees, laborers or sometimes machine operators, onthose occasions when services of rodmen and instrument-men were needed. In sum, it does not appear that Site-Conhad an obligation to reemploy Koziol or Spring asindividuals.Accordingly, the Company's use of othersources for services ordinarily performed by surveyingcrewmen is not substantial evidence of discrimination withrespect to those two men. This is especially so where, ashere, there is no contention that their separation on April 1violated the Act and no independent violations of Section8(a)(1) areshown. I find a preponderance of the evidencefails to establish that they were not rehired because theywere members of Local 545-D. I note that McIntyre whowas reemployed remained a member of the Union at thetime of the hearing, albeit under nonunion conditions. Thefact that Koziol and Spring were members of Local 545-Dplus the fact that they were not recalled is no evidence atall that their union membership was the reason they werenot recalled.More than that is required to supportinferences that Site-Con did not hire them because theywere union members.N.L.R.B. v. Citizen-News Company,134 F.2d 970, 974 (C.A. 9, 1943).The theory of the complaint puts Respondentin a nicedilemma. On the one hand, it is supposed to have violatedSection 8(a)(3) by not recalling Koziol and Spring and, onthe other, Section 8(a)(5) by recalling McIntyre. There isno question but that McIntyre was induced to return bythe offer of benefits different from those he had earlierenjoyed and that these changes in his terms and conditionsof employment were unilaterally arrived at without benefitof consultation by Respondent with Local 545-D. Withoutmore, these facts would establish a violation of Section8(a)(5) of the Act so long as Respondent had a continuingobligation to recognize and bargain with the Union. Site-Con contends there is more to the question becauseMcIntyre's job duties were enlarged, that he was reem-ployed as a supervisor, and that these differences areenough to save it from an 8(a)(5) violation.During the life of the Local 545-D collective-bargainingagreement, to which Site-Con was obligated and whichprovided for union security and required the Company togive the Union equal opportunity with all other sources torefer suitablejob applicants, the only Site-Con employeesperforming surveying work wereMcIntyre and twocrewmembers (not Koziol or Spring). All were members of,and represented by, Local 545-D. They were all laid off inearlyDecember.The collective-bargaining agreementexpired December 31. Respondent employed no additionalsurveyors untilMcIntyre, Koziol, and Spring were hiredthrough Local 545-D in mid-March. They continuedworking through April 1. At that point all of Respondent'ssurveying employees were members of, and represented by,Local 545-D. On April 19 McIntyre, still a union member,was rehired. No one else had in the meantime been hiredfor survey work. These facts indicate, and I find, that as ofApril 19 Local 545-D continued as the majority represent-ative of Site-Con surveying employees. SeeDavid F. Irvinand James B. McKelvy, Partners, d/b/a The Irvin-McKelvyCompany,194 NLRB No. 8.Under the expired collective-bargaining agreement Local545-Dwas the recognized representative in a unitconsistingof all field survey employees, including partychiefs, rodmen, and instrumentmen employed by membersofAGC in heavy and highway construction within thegeographical jurisdiction of Local 545-D, excluding alloffice clerical employees,all professional employees, andall guards and supervisors as defined in the Act. I find thata unit so described but limited to employees of Site-Con isalso appropriate for purposes of collective bargaining.After his April 19 recall McIntyre continued to performunit work as well as additional duties. He had some new, iflimited, supervisory functions. I find that because of thebroader scope of his new job, together with its supervisoryaspects, he was employed in a different capacity thanearlier, but that much of his work nevertheless continuedto be of the same type earlier performed by members of thebargaining unit and within Local 545-D territorial jurisdic-tion. I deem his supervisory duties too infrequent andlimited to qualify him as a supervisor under Section 2(11)of the Act. But, in any event, whether he was a supervisoror not is immaterial because when Billie Harding offeredhim the new position, the offer was conditioned on hisacceptance of nonunion terms of employment. Therefore,whatever business reasons the Company may have had,such as the reorganization of its operations,itwas notmotivated solely by those considerations in dealing withMcIntyre but was motivatedin substantialpart by a desireto erode the Union's status as his representative. SeeCooke& Jones, Inc.,146 NLRB 1664, 1675-79, enfd. 339 F.2d 580(C.A. 1, 1964);Imperial Outdoor Advertising192 NLRBNo. 183. In so dealing unilaterally with McIntyre Respon-dent committed and continues to commit an unfair laborpractice contrary to Section 8(a)(5) and (1) of the Act.Similarly, the assigning after April 19 of the same type ofwork previously done by rodmen and instrumentmenwithin the bargaining unit to employees outside thebargaining unit,such as laborers and machine operators,without discussing such loss of unit work with the Union,was a unilateral change regarding working conditionsabout which Respondent had a continuing obligation toconsult with Local 545-D. Its failure to do so was a refusalto bargain contrary to the mandate of Section 8(a)(5) and(1) of the Act and was and is an unfair labor practice.David F. Irvin and James B. McKelvy, Partners, d/b/a TheIrvin-McKelvy Company, supra. SITE-CON INDUSTRIES, INC.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Site-Con set forth in section III, above,occurring in connection with its operations described insection I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates,and those found to be unfair labor practices tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce. Such unfair laborpractices affect commerce within the meaning of Section2(6) and (7) of the Act.V. THE REMEDYHaving found that the Respondent engaged in unfairlabor practices, I recommend that it cease and desisttherefrom and take certain affirmative action to effectuatethe policies of the Act.I recommend that it offer Stephen Kaufman, William F.Shelley,Robert A. Slade, and Eugene Perry immediate,full,and unconditional reinstatement to their former jobsor, if those jobs no longer exist, to substantially equivalentpositions,without prejudice to their seniority or otherrights, privileges, or working conditions, and make each ofthem whole for any loss of earnings suffered by reason ofdiscrimination against them by paying each a sum ofmoney equal to the amount he would have earned from thedate of the discrimination on March 31, 1971, to the dateRespondent offers him reinstatement, less his net earningsduring that period in accordance with the Board's formulastated in F.W.Woolworth Company,90 NLRB 289, withinterest thereon at the rate of 6 percent per annum as setforth inIsisPlumbing & Heating Co.,138 NLRB 716, andthat it make records available to the Board agents inconnection with compliance therewith.I also recommend that Respondent cease and desist fromunilaterally changing the terms and conditions of employ-ment,or the assignment of work, of surveyors withoutprior consultation with Local 545-D, and that uponrequest it bargain collectively with Local 545-D respectingthe terms and conditions of employment and workassignment of surveyors and, if any understanding isreached, embody such understanding in a signed agree-ment.Nothing in the recommended Order attached heretoshallbe construed as requiring Respondent to revokeemployee benefits put into effect on or after April 19, 1971,unless Local 545-D so desires. SeeGreatWestern Broad-casting Corporation, d/b/a KXTV,139 NLRB 93.I further recommend that Respondent post appropriatenotices.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: i1In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in SecORDER55Respondent,Site-Con Industries, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Local No. 106, Interna-tionalUnion of OperatingEngineers,AFL-CIO, or anyother labor organization, by discriminatorily terminatingany employee or in any other manner discriminatingagainst any employee in regard to hire, tenure, or any otherterm or condition of employment.(b)Making unilateralchanges in termsand conditions ofemployment or work assignments of surveyor employees inthe appropriate unit withoutconsultingand negotiatingwithLocal 545-D, International Union of OperatingEngineers, AFL-CIO.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exercise ofrights guaranteed them by Section 7 of the Act.2.Take the following affirmative action to effectuatethe policies of the Act:(a)Offer to the employees named below immediate andfull reinstatementto their former jobs or, if those jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights, privileges, orworking conditions, and make each of them whole for anylossof earnings he may have suffered as a result ofdiscrimination against him in the manner set forth in thesection hereto entitled "The Remedy." The employees are:Stephen KaufmanWilliam F. ShelleyRobert A. SladeEugene Perry(b)Notify immediately the above-named individuals, ifpresentlyserving in theArmed Forces of the United States,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(c)Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(d) Upon request bargain collectively with Local 545-D,International Union of Operating Engineers, AFL-CIO, asthe exclusive representative of all field survey employees,including party chiefs, rodmen, and instrumentmen em-ployed by Respondent on heavy and highway constructionprojectswithin the geographical jurisdiction of Local545-D, excluding all office clerical employees, all profes-sional employees and all guards and supervisors as definedin the Act, concerning rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment and, if an understanding is reached, embody suchunderstanding in a signedagreement.102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions,and order,and all objections thereto shall bedeemed waived for all purposes. 56DECISIONSOF NATIONALLABOR RELATIONS BOARD(e) Post at its premises in upstate New York copies of theattached noticemarked "Appendix." 2 Copies of saidnotice, on forms provided by the Regional Director forRegion 3, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(f)Notify the Regional Director for Region 3, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith .3IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound herein.2 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "3 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read."Notify the Regional Director for Region 3, in writing, within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agencyof the United States GovernmentThe National Labor Relations Board having found,after atrial,thatwe violated Federal law by terminating theemployees named below in order to discourage member-ship in Local 106, International Union of OperatingEngineers,AFL-CIO, and byunilaterally dealing with asurveyor regarding terms and conditions of employmentand by assigning surveyor work to nonsurveyor employeeswithout prior consultation with Local 545-D, InternationalUnion of Operating Engineers,AFL-CIO:WE WILL offer the employees named below fullreinstatement to their former jobs or, if those jobs nolonger exist,to substantially equivalent positions andpay them for earnings lost as a result of theirtermination,plus 6-percent interest. The employeesare:Stephen KaufmanWilliam F. ShelleyRobert A. SladeEugene PerryWE WILL NOT discnminate against employees inorder to discourage membership in a union.WE WILL NOT deal with surveyor employees regard-ing terms and conditions of employment, or assignsurveyor work to nonsurveyor employees, unilaterallywithout prior consultation with Local 545-D, Interna-tional Union of Operating Engineers, AFL-CIO.WE WILL, upon request, bargain collectively withLocal 545-D, International Union of Operating Engi-neers, AFL-CIO, as the exclusive representative of allemployees in the unit described below, concerningrates of pay, wages, hours of employment, and otherterms and conditions of employment and, if anunderstanding is reached, embody such understandingin a signed agreement. The bargaining unit is:All field survey employees, including partychiefs, rodmen, and instrumentmen employed bySite-Con Industries, Inc., on heavy and highwayconstructionprojectswithin the geographicaljurisdiction of Local 545-D, International Unionof Operating Engineers, AFL-CIO, excluding alloffice clerical employees, all professional employ-ees, and guards and supervisors as defined in theAct.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights to self-organization, to form labor organiza-tions, to join or assist the above-named or any otherlabor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities.DatedBySITE-CON INDUSTRIES, INC.(Employer)(Representative)(Title)We will notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, NinthFloor, Federal Building, 111 West Huron Street, Buffalo,New York 14202, Telephone 716-842-3100.